99 F.3d 1159
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BINGO CARD MINDER CORPORATION, Plaintiff-Appellee,v.POWER BINGO, LTD., Defendant-Appellant.
No. 95-1310.
United States Court of Appeals, Federal Circuit.
Oct. 11, 1996.

APPEAL REINSTATED.
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
Power Bingo, Ltd. files a notice stating that the automatic stay was lifted in its bankruptcy proceeding on September 3, 1996.  Power Bingo moves (1) for reinstatement of the above-captioned appeal in accordance with this court's July 27, 1995 order* and (2) to establish a briefing schedule.  Bingo Card Minder Corporation (BCM) has not responded.


2
Power Bingo proposes that its opening brief be due on November 22, 1996, that BCM file its response brief within 60 days of service of Power Bingo's brief, and that Power Bingo file its reply brief within 17 days of service of BCM's brief.  However, it does not appear that BCM has consented to this schedule.  Power Bingo may not request an extension of time on behalf of BCM.  Thus, we will allow Power Bingo to file its opening brief on November 22, 1996, but the briefing schedule set forth in the court's rules will control thereafter.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Power Bingo's motion for reinstatement of appeal no. 95-1310 is granted.


5
(2) Power Bingo's motion to establish the briefing schedule is denied.  Power Bingo's opening brief is due November 22, 1996.



*
 On July 27, 1995, this court dismissed appeal no. 95-1310 without prejudice to reinstatement within 30 days after the automatic stay was lifted or after Power Bingo's bankruptcy proceeding concluded.  See Fed.Cir.R. 47.10